Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 8, and 15 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/020/2019 and 08/27/2019 have been received and considered.

Drawings
	The drawings were received on 08/20/2019. These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 8, and 15 are  rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and 


distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 lack proper antecedent basis for “the memory”.  As such the memory is indefinite in that it is not positively recited in the claims.
Claims 2 to 7 recite a system of claim 1, however claim 1 is directed to a device. Claims 2-7 are indefinite in that the claims refer to a system rather than the device of claim 1 from which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented,
described in a printed publication, or in public use, on sale or otherwise available to the public
before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Naystut et al. (US 2014/0281486) (hereafter Naystut).

Regarding claim 1 Naystut teaches: An information security device, comprising: a data control engine implemented by a processor operably coupled to the memory, configured to:  5receive a data file; (Naystut, in Para. [0017] discloses “the illustrative computing device 102 includes a processor 110, an input/output ("I/0") subsystem 112, a memory 114, a communication circuitry 118, one or more peripheral devices 120, a data storage 122, and a security engine 124”); segment the data file into a set of data blocks (Naystut, in Para. [0027] discloses “the file management module 202 fragments or otherwise breaks a given file (e.g., a digital file) that is to be stored on the content data server 106 into one or more blocks or chunks. The file may be embodied as, for example, a digital file, program or application, atomic section of code or data, or other suitable data structure.”),

wherein the reference tag identifies the set of data blocks that are associated with the data 10file (Examiner note: a reference tag is met by the keyed hash associated with each block) (Naystut, in Para. [0028] discloses “the cryptographic module 204 may generate cryptographic keys (i.e., the file keys 212) to encrypt and/or decrypt various file blocks.” Naystut, in Para. [0042] discloses “the content data server 106 also associates the keyed hash, member ID, and encrypted block with each other.”); identify an access key for encrypting each data block from the set of data blocks (Naystut, in Para. [0044] discloses “the content data server 106 determines whether the keyed hash associated with each encrypted block identified in the file information has either been stored from the member device 102 that transmitted the file or was previously stored on the content data server 106 from a file storage of another member device 102.”); encrypt each data block from the set of data blocks with a corresponding access key (Naystut, in Para. [0028] discloses “the cryptographic module 204 encrypts each block of a fragmented file using a file encryption key 212 and encrypts the list of blocks generated by the file management module 202 using the member encryption key 208.”);
and 15store each data block from the encrypted set of data blocks in a memory, wherein the encrypted set of data blocks are not stored sequentially in the memory; and the memory operably coupled to the processor, operable to store: (Naystut, in Para. [0037] discloses “the computing device 102 receives the corresponding encrypted blocks, keyed hashes, and member IDs (i.e., the member ID of the computing device 102 that stored each particular encrypted block to the content data server 106) from the content data server 106.”)
the encrypted set of data blocks; 20an association between the set of data blocks and the reference tag in a data information table; 
(Examiner note: as noted above, the reference tags linked to each data block are met by the keyed hashes associated to the each data block) (Naystut, in Para. [0029] discloses “the cryptographic module 204 is configured to generate a keyed hash of each block using the community key 210. Any suitable hash function and keying method may be used.” Naystut, in Para. [0029] discloses “the keyed hash may be generated by concatenating or appending the community key 210 to the data block and using the result of that concatenation operation as the hash function input”)
an association between each data block in the set of data blocks and each corresponding access key in the data information table; and location information for each data block in the set of data blocks in the 25data information table, wherein the location information identifies location in the memory where each data block is stored (Examiner note: data block location in the memory using the information table is met by a creation of a list of blocks stored in the memory) (Naystut, in Para. [0027] discloses “the file management module 202 may fragment a file into blocks X, Y, and Z, which may over time be stored in nonadjacent sections of memory in the computing device 102 and/ or on the content data server 106. As such, the list of blocks provides a mechanism for identifying the particular blocks associated with a file and their correct order for reconstruction purposes”).

Regarding claim 2 Naystut teaches: The system of claim 1, wherein the data control engine is further configured to: identify a file key for encrypting the data file; and encrypt the set of data blocks using the file key after encrypting each data block 5from the set of data blocks with a corresponding access key (Naystut, in Para. [0024] discloses “the computing devices 102 may encrypt and generate hashes of blocks of a file to be stored in the system 100 and transmit both the encrypted block 150 and hashed blocks 152 to the content data server 106.” Naystut, in Para. [0028] discloses “the cryptographic module 204 encrypts each block of a fragmented file using a file encryption key 212 and encrypts the list of blocks generated by the file management module 202 using the member encryption key 208.”).

Regarding claim 3 Naystut teaches: The system of claim 1, wherein the data control engine is further configured to: identify a file key for encrypting the data file; and 10encrypt the set of data blocks using a combination of the file key and a corresponding access key (Naystut, in Para. [0024] discloses “each member computing device 102 in the community has a unique member identification, which is transmitted to both the content data server 106 and the key server 108. As discussed in greater detail below, each of the computing devices 102 also has file encryption and decryption keys, which may be used to encrypt the data blocks” Naystut, in Para. [0028] discloses “the cryptographic module 204 encrypts each block of a fragmented file using a file encryption key 212 and encrypts the list of blocks generated by the file management module 202 using the member encryption key 208”).

Regarding claim 6 Naystut teaches: The system of claim 1, wherein encrypting each data from the set of data blocks comprises each data block with a different access key (Examiner note: encryption of each data block with different access key is met by the encryption of each of data blocks with different keys from file 212) (Naystut, in Para. [0028] discloses “the cryptographic module 204 may generate cryptographic keys (i.e., the file keys 212) to encrypt and/or decrypt various file blocks.” Naystut, in Para. [0042] discloses “the content data server 106 also associates the keyed hash, member ID, and encrypted block with each other.”)

Regarding claim 7 Naystut teaches: The system of claim 1, wherein encrypting each data from the set of data (Naystut, in Para. [0028] discloses “the cryptographic module 204 encrypts each block of a fragmented file using a file encryption key 212 and encrypts the list of blocks generated by the file management module 202 using the member encryption key 208.”).

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.


Regarding claim 13, claim 13 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 20 and rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naystut et al. (US 2014/0281486) (hereafter Naystut) and in view of O’Hare et al. (US 2013/0013931) (hereafter O’Hare).
Regarding claim 4 Naystut fails to explicitly teach: The system of claim 1, wherein: the data file is represented as a numeric string of values;  15segmenting the data file into a set of data blocks comprises partitioning the numeric string of values into substrings of numeric values; and each substring of numeric values corresponds with a data block.
O’Hare from the analogous technical field teaches: The system of claim 1, wherein: the data file is represented as a numeric string of values;  15segmenting the data file into a set of data blocks comprises partitioning the numeric string of values into substrings of numeric values; and each substring of numeric values corresponds with a data block (O’Hare, in Para. [0428] discloses “A hash may be used (e.g., as a function of the cipher feedback session key, as a function of any other suitable value) to determine a bit value at which to split each byte of data. It will be understood that this is merely one illustrative way in which to implement splitting at the bit level. Any other suitable technique may be used.” O’Hare, in Para. [0430] discloses “After a split point has been determined in accordance with the above illustrative procedure or through any other procedure or algorithm, a determination may be made with regard to which data portions to append each of the left and right segments.” O’Hare, in Para. [0435] discloses “the secure data parser or some external component to the secure data parser may encrypt one or more portions of the original data.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Naystut, in view of the teaching of O’Hare which discloses segmenting the binary data files into portions prior to further encryption in order to higher security of the data processing in the system (O’Hare, [0428, 0430, 0435]).
Regarding claim 5 Naystut fails to explicitly teach: The system of claim 1, wherein the data control engine is further 20configured to: detect a decryption attempt for a first data block from the set of data blocks; determine that the decryption attempt has failed; and set a security flag for the first data block from the set of data blocks to indicate that the first data block has failed decryption.
O’Hare from the analogous technical field teaches: The system of claim 1, wherein the data control engine is further 20configured to: detect a decryption attempt for a (Examiner note: flagging a failed operation is met by labelling the relevant step in numerical process) (O’Hare, in Para. [0448] discloses “Each combination of options is outlined below and labeled with the appropriate step numbers from FIG. 36.” O’Hare, in Para. [0502] discloses “Standard blockcipher-based schemes may fail in the presence of a key-retrieval oracle.” O’Hare, in Para. [0529] discloses “the data may also be retrieved by User 1 device 4202a by decrypting the first encrypted key ( e.g., the file session key encrypted with the public key Pub-Ul 4212a) to restore the file session key, then decrypting the encrypted data set using the file session key.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Naystut, in view of the teaching of O’Hare which discloses labeling/flagging a failed operation in data block-cipher based procedure in order to improve  data management in the system (O’Hare, [0448, 0502, 0529]).
Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.
Regarding claim 12, claim 12 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.
Regarding claim 18, claim 18 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 19 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431